PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,116,389
Issue Date:   Sep 14, 2021
Application No. 16/678,312
Filing or 371(c) Date:  Nov 8, 2019
Attorney Docket No.   19123DXD 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed June 22, 2022, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificates of Corrections Branch at (571) 272-4200.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction. The Certificate of Correction will be sent to the address of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET





    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.